DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/516898, has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date for this application is July 19, 2019.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings filed on July 19, 2019 are acceptable for examination purposes.





Claim Objections
The following claims are objected to because:
Claims 1-6, 9-10, 12, and 17-19 recite in each claim at least one of “partition by,” “group by,” “order by,” or “over” attributes, operators, or clause. Since each of said terms has a specific meaning and usage in OLAP environment, the recitation of the terms without capitalizations cause disputing confusion regarding the meanings conveyed by the terms. As such, capitalization of each term is suggested. 
Claims 8, 11, 13-14, and 20 recite in each claim the term “cartesian” without capitalization. It is believed that “Cartesian” is the correct form of citation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in claims 1-5, 7-13, and 15-20 are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
a.	Claims 1-5, 7-13, and 15-20 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a method, or a non-transitory computer-readable medium. 
b.	Claims 1-5, 7-13, and 15-20 each does not pass step 2A (prong 1) of the 35 U.S.C. 101 analysis because:
Claims 1, 8, and 16 recite each, in part, method using steps that are directed to an abstract idea (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)). Each claim recites generating a rewritten query from an original query comprising one or more attributes and functions (e.g., writing down a modified SQL query on paper with a plurality of functions and attributes) by a plurality of manipulating actions such as assigning, replacing, placing operators, functions or attributes which clearly can be done on paper. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the computer components, nothing in the claim precludes the limitations from being performed in the human mind and/or with the help of physical aid (e.g., pen and paper). The limitations are parts of a mental process.
Claim 2, 9-10, 17, and 19 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., determining that the window function satisfying criteria).
Claims 3-4 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., matching attributes to construct or concatenate attributes on paper). 
Claim 5 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., narrowing the scope of the group by and join operators).
Claims 7, and 15 are also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., manually running the query by tracing its variables over a dataset). 
Claim 11 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., narrowing the scope of the Cartesian product operator).
Claim 12 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., narrowing the scope of the pure aggregation operator).
Claim 13 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., narrowing the scope of the Cartesian product operator and the pure aggregation operator).
Claim 18 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., narrowing the scope of the replacement operator). Further, the claim recites additional mental steps of replacing and assigning operators and attributes which can be done with the aid of paper and pen.
Claim 20 is also similarly recited at a high level of generality such that they could practically be performed in the human mind, even with the use of a physical aid (i.e. pen and paper) as described above (i.e., narrowing the scope of the Cartesian product operator and the join operator).
b.	Claims 1-5, 7-13, and 15-20 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:
Claims 1, 8, and 16 do not recite in each claim any additional elements which can be integrated the claims into a practical application.
Claim 2, 9-10, 17, and 19 do not recite in each claim any additional elements which can be integrated the claims into a practical application.
Claims 3-4 do not recite in each claim any additional elements which can be integrated the claims into a practical application. 
Claim 5 does not recite any additional elements which can be integrated the claims into a practical application.
Claims 7, and 15 recite in each claim a step of executing a query which can be done manually on paper over a dataset. Even if this limitation is considered as an additional element, the additional element is merely extra-solution activity that does not integrate the claims into a practical application since the element amounts to no more than mere instructions to apply the exception using generic computer components.
Claim 11 does not recite any additional elements which can be integrated the claims into a practical application.
Claim 12 does not recite any additional elements which can be integrated the claims into a practical application.
 Claim 13 does not recite any additional elements which can be integrated the claims into a practical application.
Claim 18 does not recite any additional elements which can be integrated the claims into a practical application.
Claim 20 does not recite any additional elements which can be integrated the claims into a practical application.
In summary, the judicial exception of “mental process” of the claims above is not integrated into a practical application. In particular, the elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The steps amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…post-solution activity”, similar to “presenting offers to potential customers… OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

c.	Claims 1-5, 7-13, and 15-20 each does not pass step 2B of the 35 U.S.C. 101 analysis because:
	The extra-solution activities in step 2A are reevaluated in step 2B to determining if each limitation is more than what is well-understood, routine, conventional activity in the field (e.g., executing a query over a dataset). The background of the limitations does not provide any indication that the computer components (i.e., processor and computer-executable instructions) are not off-the-shelf computer components. The Symantec, TLI, and OOP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, generating, storing, determining, identifying, and transmitting of data over a network are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the claims are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in each claims, thus, the claims are ineligible.








Allowable Subject Matter
The following claims are drafted by the Examiner and considered to distinguish patentably over the art of record in this application, the claims are presented to Applicant for consideration: 
The claims are to be amended as follows and will replace all previous version(s):
Claim 1. (Currently Amended) A method, comprising: 
rewriting a particular query to generate a rewritten query, wherein the particular query specifies a window function operator, a particular input to the window function operator, one or more PARTITION BY attributes, and an analytical function, wherein rewriting the particular query includes: 
assigning the particular input to an intermediate relation; 
replacing the window function operator with a GROUP BY operator[[,]]; and 
assigning to the GROUP BY operator: 
the one or more PARTITION BY attributes as grouping attributes, 
an aggregate function corresponding to the analytical function, and 
the intermediate relation; 
joining the intermediate relation with an output of the GROUP BY operator using a join operator that includes the one or more PARTITION BY attributes as one or more join attributes, wherein the intermediate relation is materialized as a temporary result, and the GROUP BY operator and the join operator, when executed, read from the temporary result; and
executing the rewritten query on a dataset to obtain a result.  
Claim 2. (Currently Amended) The method of claim 1, wherein the rewriting the particular query is performed in response to determining that the window function operator satisfies criteria, wherein the criteria include that the window function operator applies no framing, has no ORDER BY clause, and includes a PARTITION BY clause.  
Claim 3. (Currently Amended) The method of claim 1, wherein the one or more join attributes are constructed by matching each of the one or more PARTITION BY attributes between the intermediate relation and the GROUP BY operator.  
Claim 4. (Currently Amended) The method of claim 1, wherein the one or more join attributes are constructed by matching each of the one or more PARTITION BY attributes between the intermediate relation and the GROUP BY operator, and concatenating each of a plurality of the one or more join attributes together.  
Claim 5. (Currently Amended) The method of claim 1, wherein the GROUP BY operator and the join operator share the intermediate relation as an input.  
Claims 6-7. (Canceled)


  
Claim 8. (Currently Amended) A method, comprising: 
rewriting a particular query to generate a rewritten query, wherein the particular query specifies a window function operator, a particular input to the window function operator, and an analytical function, wherein rewriting the particular query includes:  -35- 
50277-5449 (ORA190428-US-NP)assigning the particular input to an intermediate relation; 
replacing the window function operator with a pure aggregation operator, wherein the pure aggregation operation computes a data aggregation for a given attribute and does not require data grouping; and 
assigning to the pure aggregation operator: 
an aggregate function corresponding to the analytical function, and 
the intermediate relation; and 
joining the intermediate relation and using a Cartesian product operator, wherein the intermediate relation is materialized as a temporary result, and the pure aggregation operator and the Cartesian product operator, when executed, read from the temporary result; and
executing the rewritten query on a dataset to obtain a result.  
Claim 9. (Currently Amended) The method of claim 8, wherein the rewriting the particular query is performed in response to determining that the window function operator satisfies criteria, wherein the criteria include that the window function operator applies no framing, has no ORDER BY clause, and no PARTITION BY clause.  
Claim 10. (Currently Amended) The method of claim 8, wherein the rewriting the particular query is performed in response to determining that the window function operator satisfies criteria, wherein the criteria include that the window function operator applies no framing, has no ORDER BY clause, and an empty OVER clause.  
Claim 11. (Currently Amended) The method of claim 8, wherein the Cartesian product operator is a join operator with empty join attributes.  
Claim 12. (Currently Amended) The method of claim 8, wherein the pure aggregation operator is a GROUP BY operator with a single grouping.  
Claim 13. (Currently Amended) The method of claim 8, wherein the pure aggregation operator and the Cartesian product operator share the intermediate relation as an input.  
Claims 14-15. (Canceled)  
Claim 16. (Currently Amended) One or more non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform functions comprising: 
rewriting a particular query to generate a rewritten query, wherein the particular query specifies a window function operator, a particular input to the window function operator, and an analytical function, wherein rewriting the particular query includes: 
assigning the particular input to an intermediate relation; 
replacing the window function operator with a replacement operator[[,]]; and 

assigning to the replacement operator: 
an aggregate function corresponding to the analytical function, and
the intermediate relation; and  -37- 
joining the intermediate relation with an output of the replacement operator using a join operator, wherein the intermediate relation is materialized as a temporary result, and the replacement operator and the join operator, when executed, read from the temporary result; and
executing the rewritten query on a dataset to obtain a result.  
Claim 17. (Currently Amended) The one or more non-transitory computer-readable storage medium of claim 16, wherein the rewriting the particular query is performed in response to determining that the window function operator satisfies criteria, wherein the criteria include that the window function operator applies no framing, has no ORDER BY clause, and includes one or more PARTITION BY attributes.  
Claim 18. (Currently Amended) The one or more non-transitory computer-readable storage medium of claim 17, wherein the replacement operator is a GROUP BY operator, and the replacing the window function operator with the replacement operator further includes assigning to the GROUP BY operator the one or more PARTITION BY attributes as grouping attributes; and 
wherein the join operator includes the one or more PARTITION BY attributes as one or more join attributes.  
Claim 19. (Currently Amended) The one or more non-transitory computer-readable storage medium of claim 16, wherein the rewriting the particular query is performed in response to determining that the window function operator satisfies criteria, wherein the criteria include that the window function operator applies no framing, has no ORDER BY clause, and no PARTITION BY clause.  
Claim 20. (Currently Amended) The one or more non-transitory computer-readable storage medium of claim 19, wherein the replacement operator is a pure aggregation operator and the join operator is a Cartesian product operator.

Relevant Prior Art
The following references are deemed relevant to the claims:
Cherniack et al. (Pub. No. US 2008/0033914) teaches query optimizer will precede its cost-based step with a query-rewriting step. Query rewriting consists of applying equivalence-preserving transformations to the query expression to arrive at a new expression that is likely to be cheaper to evaluate. The classic example of such a rewrite is pushing predicates below joins in the query expression tree. Applying the predicate first reduces the join inputs' sizes. Another common query-rewriting strategy is to transform a nested query into an equivalent join query, as is usually possible. The importance of this transformation is that it prepares the query for the next step by putting it into a form for which a wealth of further optimizations exist. Join processing has been widely studied, so most optimizers are capable of doing it well.
Bruno et al. (Pub. No. US 2011/0313999) teaches improving the processing of relational queries through an automated rewriting of the relational query in a manner that may permit partitioning into a set of query slices, each of which may be below a query slice threshold, such as a duration threshold. Because the partitioning of relations and the use of temporary relations increase the complexity and cost of the rewritten relational query as compared with the original relational query (thereby reducing the performance of the relational data server in completing the relational query), these techniques conservatively rewrite the relational query in order to reduce the added complexity and costs. For example, the cost of partitioning a relation into multiple sets of records increases as the number of partitions increases, so these techniques seek to identify a small number of ranges that may each be processed within the query slice threshold.  
McKenna et al. (Pub. No. US 2015/0149436) teaches a database system rewrites database queries based on rewrite constraints specification. The rewrite constraints specification provides directives to the database system to generate temporary tables for storing intermediate results of database queries and rewrite the corresponding database queries in terms of the temporary tables. The rewrite constraints specification may specify a list of tables such that all database queries that join the database tables specified in the rewrite constraints specification are determined to match. The optimizer is able to optimize the rewritten database queries better by getting a better estimate for the statistics describing the temporary tables. 

Netz et al. (Pub. No. US 2010/0088315) teaches querying of column based data encoded structures enabling efficient query processing over large scale data storage, and more specifically with respect to complex queries implicating filter and/or sort operations for data over a defined window. An external query request is split into two different internal sub-requests, a first one that computes statistics about distribution of rows for any specified WHERE clauses and ORDER BY columns, and a second one that selects only the rows that match the window based on the statistics.
Witkowski et al. (Pub. No. US 2004/0133568) teaches optimizations and execution strategies for spreadsheet extensions to SQL. The partitioning of data, as specified in a spreadsheet clause, provides a way to parallelize the computation of spreadsheet and to provide and improve scalability. Even if the partitioning is not explicitly specified in the spreadsheet clause, the database optimizer can automatically infer the partitioning in some cases. Efficient hash based access structures on relations can be used for symbolic array addressing, enabling fast computation of formulas. When rewriting SQL statements, formulas whose results are not referenced in outer blocks can be removed from the spreadsheet clause, thus removing unnecessary computations.






Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

         /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                               September 8, 2021